DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After further consideration of the prior art the allowable subject matter granted in the Final Rejection (06/09/2020) is revoked and a rejection of the claims is submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an integral spiral fluid pathway having pathway rows and columns with cold spiral fluid pathways and hot spiral fluid pathways interwoven in relation to one another in alternating pathway rows and columns” must be shown or the feature(s) canceled from the claim(s).  Figures 3 and 9-11 appear to show the passages but are hazy and unclear, wherein new drawings with increased clarity would alleviate this objection. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 26, the limitations “a cold fluid outlet manifold” and “a hot fluid outlet manifold” are indefinite, in context, since it cannot be discerned if the aforementioned manifolds are the same “cold fluid outlet manifold” and “hot fluid outlet manifold” of Claim 22 or are the limitations directed to new and distinct manifolds. For Examination purposes and in accordance with the specification and drawings, “a cold fluid outlet manifold” and “a hot fluid outlet manifold” will be interpreted as –“the cold fluid outlet manifold” and “the hot fluid outlet manifold” --.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 14-17, 20, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Persson’066 (2251066) in view of Rock et al. (US PG Pub. 20170030651) hereinafter referred to as Persson’066 and Rock.
[AltContent: textbox (Fluid From Inlet Pipe (32))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Fluid From Inlet Pipe (30))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    85
    333
    media_image1.png
    Greyscale


Persson’066 Figure 3
Regarding Claim 1, Persson’066 discloses a heat exchanger comprising: 
a cold fluid inlet manifold (32) configured to receive first fluid and provide first inlet manifold fluid (fluid is sent through inlet pipe (32) to be supplied into channels, Page 3 col. 2 ll. 1-12); 
a hot fluid inlet manifold (30) configured to receive second fluid and provide second inlet manifold fluid (fluid is sent through inlet pipe (30) to be supplied into channels, Page 3 col. 1 ll. 69-75), the first fluid having a colder temperature than the second fluid (see functional language analysis below); and 
an integral spiral fluid pathway (shown in figures 7 and 3, being the spiral channels (12 and 14)) having pathway rows and columns (channels 12 and 14 are shown to be arranged in rows and columns, see figure 3) with cold spiral fluid pathways and hot spiral fluid pathways (shown in annotated figure 3 above) interwoven in relation to one another in alternating pathway rows and columns (shown in annotated figure 3 above, wherein the rows and columns alternate with the differing fluids), the cold spiral fluid pathways being made or manufactured in every other pathway row (shown in annotated figure 3 above, wherein the rows having the fluid emanating from inlet pipe (32) alternate with the fluid emanating from the inlet pipe (30)) and hot spiral fluid pathways being made or manufactured in every other remaining pathway row (shown in annotated figure 3 above, wherein the rows having the fluid emanating from inlet pipe (30) alternate with the fluid emanating from the inlet pipe (32)), the cold spiral fluid pathways being made or manufactured in every other pathway column and the hot spiral fluid pathways in every other remaining pathway column so that the cold spiral 
the cold spiral fluid pathways configured to receive the first inlet manifold fluid (fluid is sent through inlet pipe (32) to be supplied into channels, Page 3 col. 2 ll. 1-12) and provide first spiral pathway fluid (shown in annotated figure 3 and figure 7), and 
the hot spiral fluid pathways configured to receive the second inlet manifold fluid (fluid is sent through inlet pipe (30) to be supplied into channels, Page 3 col. 1 ll. 69-75) and provide second spiral pathway fluid (shown in annotated figure 3 and figure 7), 
the cold spiral fluid pathways and the hot spiral fluid pathways being configured in relation to one another to exchange heat between the first spiral pathway fluid and the second spiral pathway fluid so that the second spiral pathway fluid warms the first spiral pathway fluid, and vice versa (see Page 1 col. 1 ll. 1-5).
Persson’066 fails to disclose a heat exchanger being made or manufactured in whole or in part using an additive manufacturing process.
Rock teaches a heat exchanger being made or manufactured in whole or in part using an additive manufacturing process (heat exchanger 10 is formed as an integrated component via additive manufacturing; figure 2; paragraph (0036)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger 
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The combination of previous references meets the structural limitations put forth in Claim 1, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “the heat exchanger is made or manufactured in whole or in part using an additive manufacturing process” are drawn to methods of production and not the structural aspects of the instant invention.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold” and “the first fluid having a colder temperature than the second fluid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

the hot fluid inlet manifold comprises a hot inlet channeling block having a corresponding inlet portion with a corresponding inlet face configured to receive the second fluid and provide the second fluid to alternating rows and columns of the hot spiral fluid pathways; and wherein the inlet face and the corresponding inlet face are configured with respective channels/openings formed therein to allow fluid flow.
Zaffetti, also drawn to a spiral heat exchanger, teaches the cold fluid inlet manifold comprises a cold inlet channeling block (14) having an inlet portion (shown in figure 6, being the left side having the first fluid (22) flow inlet) with an inlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 fluidly connecting the inlet port (20) and the fluid passages) configured to receive the first fluid (22) and provide the first fluid to alternating pathways of the cold spiral fluid pathways (shown in figure 6, “The first header inlet pathway 36 is connected to multiple first fluid pathways 32 to distribute the first fluid flow 22 thereto”, Para. 35), and 
the hot fluid inlet manifold comprises a hot inlet channeling block (16) having a corresponding inlet portion (26, see figure 1) with a corresponding inlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 applies to both headers (14 and 16), fluidly connecting the inlet port (26) and the fluid passages) configured to receive the second fluid (28) and provide the second fluid (28) to alternating pathways While the configuration of header pathway 36 is described above, one skilled in the art will readily appreciate that the description may be applied to other header pathways 34, 40, 42 (shown in FIG. 3) of tube heat exchanger 10”, Para. 35) and wherein the inlet face and the corresponding inlet face are configured with respective channels/openings formed therein to allow fluid flow (shown in figure 5, wherein the pathways emanate with openings in the respective pipes). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disperse the fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the cold fluid inlet manifold comprises a cold inlet channeling block having an inlet portion with an inlet face configured to receive the first fluid and provide the first fluid to alternating rows and columns of the cold spiral fluid pathways; and the hot fluid inlet manifold comprises a hot inlet channeling block having a corresponding inlet portion with a corresponding inlet face configured to receive the second fluid and provide the second fluid to alternating rows and columns of the hot spiral fluid pathways and wherein the inlet face and the corresponding inlet face are configured with respective channels/openings formed therein to allow fluid flow, as taught by Zaffetti, the motivation being “The arrangement of first fluid pathways 32 and second fluid pathways 34 enclosed in tube exchanger 10 allow for increased thermal energy transfer length over a selected axial length of tube heat exchanger, relative to a conventional straight-tube configuration.  Further, the shape and spacing of the pathways may be tuned along the length of tube heat exchanger 10 to achieve a desired thermal energy transfer performance”, (Para. 38), 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot” , “inlet” and “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Persson’066 further discloses a cold fluid outlet manifold (31) configured to receive the first spiral pathway fluid and provide first outlet manifold fluid, including to a cold fluid outlet (shown in figure 7); and
a hot fluid outlet manifold (33) configured to receive the second spiral pathway fluid and provide second outlet manifold fluid, including to a hot fluid outlet (shown in figure 7).
Regarding Claim 10, Persson’066 further discloses the cold fluid inlet manifold (32) is configured on an inner/central portion of the heat exchanger (shown in figure 7); and the hot fluid inlet (30) manifold is configured on an outer/peripheral portion of the heat exchanger (shown in figure 7).
Regarding Claim 14, Persson’066 further discloses the heat exchanger comprises: 
a cold fluid inlet having multiple cold inlet passageways (29) with cold inner route paths configured to break up the first fluid (shown in figure 7, wherein the passageways 
a hot fluid inlet having multiple hot inlet passageways (26) with hot inner route paths configured to receive the second fluid (shown in figure 7, wherein the passageways break up the flow into individual fluid flow paths to be disbursed into the channels) and provide the second fluid from the hot fluid inlet manifold (30, shown in figure 7).
Regarding Claim 15, Persson’066 further discloses the heat exchanger comprises: 
a cold fluid outlet having corresponding multiple cold passageways with corresponding cold inner route paths (26) configured to receive the first spiral pathway fluid (shown in figure 7, wherein the passageways break up the flow into individual fluid flow paths to be disbursed into the channels) and provide the first spiral pathway fluid to a cold fluid outlet manifold (31, shown in figure 7); and 
a hot fluid outlet having corresponding multiple hot passageways with corresponding hot inner route paths (29) configured to receive the second spiral pathway fluid and provide the second spiral pathway fluid to a hot fluid outlet manifold (33, wherein the outlet passages (29) allow the fluid to enter the tube (33)).
Regarding Claim 16, Persson’066 further discloses the heat exchanger comprises: 
a cold fluid inlet having multiple cold inlet passageways (29) with cold inner route paths configured to break up the first fluid (shown in figure 7, wherein the passageways 
a hot fluid inlet having multiple hot inlet passageways (26) with hot inner route paths configured to receive the second fluid (shown in figure 7, wherein the passageways break up the flow into individual fluid flow paths to be disbursed into the channels) and provide the second fluid from the hot fluid inlet manifold (30, shown in figure 7);
a cold fluid outlet having corresponding multiple cold passageways with corresponding cold inner route paths (26) configured to receive the first spiral pathway fluid (shown in figure 7, wherein the passageways break up the flow into individual fluid flow paths to be disbursed into the channels) and provide the first spiral pathway fluid to a cold fluid outlet manifold (31, shown in figure 7); and 
a hot fluid outlet having corresponding multiple hot passageways with corresponding hot inner route paths (29) configured to receive the second spiral pathway fluid and provide the second spiral pathway fluid to a hot fluid outlet manifold (33, wherein the outlet passages (29) allow the fluid to enter the tube (33)).
Regarding Claim 17, Persson’066 further discloses the integral spiral fluid pathway (shown in figures 3 and 7) having the pathway rows and columns with the cold spiral fluid pathways (fluid emanating from manifold (32)) and hot spiral fluid pathways (fluid emanating from manifold (30)) interwoven in relation to one another (shown in figure 3) in the alternating pathway rows and columns has a lattice (defined by Merriam Webster as, “a framework or structure of crossed wood or metal strips”) cross section 
Regarding Claim 19, Zaffetti further teaches the cold inlet channeling block (14) includes diagonal inlet paths (36, shown in figure 6, fluidly connecting the inlet port (20) and the fluid passages) that are angled relative to the alternating pathways of the cold spiral fluid pathways (shown in figure 6); and 
the hot inlet channeling block (16) includes corresponding diagonal inlet paths (40, shown in figures 3 and 6) that are angled relative to the alternating pathways of the hot spiral fluid pathways (shown in figure 6). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disperse the fluid.
Regarding Claim 20, although Persson’066 discloses alternating rows and columns for fluid passageways, Persson’066 fails to disclose the heat exchanger comprises a cold fluid outlet manifold including a cold outlet channeling block having an outlet portion with an outlet face configured to receive the first spiral pathway fluid from the cold spiral fluid pathways and provide the first spiral pathway fluid to a cold fluid outlet manifold; and a hot fluid outlet manifold including a hot outlet channeling block having a corresponding outlet portion with a corresponding outlet face configured to receive the second spiral pathway fluid from the hot spiral fluid pathways and provide the second spiral pathway fluid to a hot fluid outlet manifold.
Zaffetti, also drawn to a spiral heat exchanger, teaches the cold fluid outlet manifold comprises a cold outlet channeling block (16) having an outlet portion (shown in figure 6, being the right side having the first fluid (22)) with an outlet face (wall of pipe 
a hot fluid outlet manifold including a hot inlet channeling block (14) having a corresponding outlet portion (shown in figure 3, wherein the fluid exits from the passages into pathways (42) prior to the header (30)) with a corresponding outlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 fluidly connecting the outlet port and the fluid passages) configured to receive the second spiral pathway fluid (28) from the hot spiral fluid pathways and provide the second spiral pathway fluid (28) to a hot fluid outlet manifold (30, see figures 5-6). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disburse the fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger comprising a cold fluid outlet manifold including a cold outlet channeling block having an outlet portion with an outlet face configured to receive the first spiral pathway fluid from the cold spiral fluid pathways and provide the first spiral pathway fluid to a cold fluid outlet manifold; and a hot fluid outlet manifold including a hot outlet channeling block having a corresponding outlet portion with a corresponding outlet face configured to receive the second spiral pathway fluid from the hot spiral fluid pathways and provide the second spiral pathway fluid to a hot fluid outlet manifold, as taught by Zaffetti, the motivation being “The arrangement of first fluid pathways 32 and second fluid pathways 34 enclosed in tube exchanger 10 allow for increased thermal energy transfer length over a selected axial length of tube heat exchanger, relative to a conventional straight-tube configuration.  Further, the shape and spacing of the pathways may be tuned along the length of tube heat exchanger 10 to achieve a desired thermal energy transfer performance”, (Para. 38), also the faces allow for a compact design in supplying and removing fluid from the heat exchanger, whereas the fluid passages are fabricated to be in close proximity for decreased thermal resistance and a suitable tubular protrusion is provided for an appropriate pipe connection.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot” , “inlet” and “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 22, Persson’066 discloses a heat exchanger comprising: 
a cold fluid inlet manifold (32) configured to receive first fluid and provide first inlet manifold fluid (fluid is sent through inlet pipe (32) to be supplied into channels, Page 3 col. 2 ll. 1-12); 
a hot fluid inlet manifold (30) configured to receive second fluid and provide second inlet manifold fluid (fluid is sent through inlet pipe (30) to be supplied into channels, Page 3 col. 1 ll. 69-75), the first fluid having a colder temperature than the second fluid (see functional language analysis below); and 
an integral spiral fluid pathway (shown in figures 7 and 3, being the spiral channels (12 and 14)) having pathway rows and columns (channels 12 and 14 are shown to be arranged in rows and columns, see figure 3) with cold spiral fluid pathways 
the cold spiral fluid pathways configured to receive the first inlet manifold fluid (fluid is sent through inlet pipe (32) to be supplied into channels, Page 3 col. 2 ll. 1-12) and provide first spiral pathway fluid (shown in annotated figure 3 and figure 7), and 
the hot spiral fluid pathways configured to receive the second inlet manifold fluid (fluid is sent through inlet pipe (30) to be supplied into channels, Page 3 col. 1 ll. 69-75) and provide second spiral pathway fluid (shown in annotated figure 3 and figure 7), 

Persson’066 fails to disclose a heat exchanger being made or manufactured in whole or in part using an additive manufacturing process.
Rock teaches a heat exchanger being made or manufactured in whole or in part using an additive manufacturing process (heat exchanger 10 is formed as an integrated component via additive manufacturing; figure 2; paragraph (0036)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger being made or manufactured in whole or in part using an additive manufacturing process, as taught by Rock, the motivation being that additive manufacturing allows for a compact heat exchanger with lowered thermal resistance between fluid flow paths for increased heat transfer and complicated fluid flow path designs or shapes that produce a greater amount of heat exchange in compact envelope, while also minimizing assembly resources and steps.      
In product-by-process claims, as in Claim 1, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The combination of previous references meets the structural 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot”, “cold” and “the first fluid having a colder temperature than the second fluid”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Although Persson’066 discloses alternating rows and columns for fluid passageways and channels/openings to allow for fluid flow, Persson’066 fails to disclose the cold fluid inlet manifold comprises a cold inlet channeling block having an inlet portion with an inlet face configured to receive the first fluid and provide the first fluid to alternating rows and columns of the cold spiral fluid pathways; and 
the hot fluid inlet manifold comprises a hot inlet channeling block having a corresponding inlet portion with a corresponding inlet face configured to receive the second fluid and provide the second fluid to alternating rows and columns of the hot spiral fluid pathways; and wherein the inlet face and the corresponding inlet face are configured with respective channels/openings formed therein to allow fluid flow.
Zaffetti, also drawn to a spiral heat exchanger, teaches the cold fluid inlet manifold comprises a cold inlet channeling block (14) having an inlet portion (shown in figure 6, being the left side having the first fluid (22) flow inlet) with an inlet face (wall of 
the hot fluid inlet manifold comprises a hot inlet channeling block (16) having a corresponding inlet portion (26, see figure 1) with a corresponding inlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 applies to both headers (14 and 16), fluidly connecting the inlet port (26) and the fluid passages) configured to receive the second fluid (28) and provide the second fluid (28) to alternating pathways of the hot spiral fluid pathways (“While the configuration of header pathway 36 is described above, one skilled in the art will readily appreciate that the description may be applied to other header pathways 34, 40, 42 (shown in FIG. 3) of tube heat exchanger 10”, Para. 35) and wherein the inlet face and the corresponding inlet face are configured with respective channels/openings formed therein to allow fluid flow (shown in figure 5, wherein the pathways emanate with openings in the respective pipes). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disperse the fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the cold fluid inlet manifold comprises a cold inlet channeling block having an inlet portion with an inlet face configured to receive the first fluid and provide the first fluid to alternating rows and columns of the cold spiral fluid pathways; and the hot fluid inlet manifold comprises a 
Although Persson’066 discloses alternating rows and columns for fluid passageways, Persson’066 fails to disclose the heat exchanger comprises a cold fluid outlet manifold including a cold outlet channeling block having an outlet portion with an outlet face configured to receive the first spiral pathway fluid from the cold spiral fluid pathways and provide the first spiral pathway fluid to a cold fluid outlet manifold; and a hot fluid outlet manifold including a hot outlet channeling block having a corresponding outlet portion with a corresponding outlet face configured to receive the second spiral pathway fluid from the hot spiral fluid pathways and provide the second spiral pathway fluid to a hot fluid outlet manifold and wherein the outlet face and the corresponding 
Zaffetti, also drawn to a spiral heat exchanger, teaches the cold fluid outlet manifold comprises a cold outlet channeling block (16) having an outlet portion (shown in figure 6, being the right side having the first fluid (22)) with an outlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 fluidly connecting the outlet port and the fluid passages) configured to receive the first spiral pathway fluid (22) from the cold spiral fluid pathways (shown in figure 6) and provide the first spiral pathway fluid (22) to a cold outlet manifold (24, shown in figure 6); and 
a hot fluid outlet manifold including a hot inlet channeling block (14) having a corresponding outlet portion (shown in figure 3, wherein the fluid exits from the passages into pathways (42) prior to the header (30)) with a corresponding outlet face (wall of pipe containing the openings for fluid flow, shown in figure 6 fluidly connecting the outlet port and the fluid passages) configured to receive the second spiral pathway fluid (28) from the hot spiral fluid pathways and provide the second spiral pathway fluid (28) to a hot fluid outlet manifold (30, see figures 5-6) and wherein the outlet face and the corresponding outlet face are configured with respective corresponding channels/openings formed therein to allow fluid flow (shown in figure 5, wherein the pathways emanate with openings in the respective pipes). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disburse the fluid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger The arrangement of first fluid pathways 32 and second fluid pathways 34 enclosed in tube exchanger 10 allow for increased thermal energy transfer length over a selected axial length of tube heat exchanger, relative to a conventional straight-tube configuration.  Further, the shape and spacing of the pathways may be tuned along the length of tube heat exchanger 10 to achieve a desired thermal energy transfer performance”, (Para. 38), also the faces allow for a compact design in supplying and removing fluid from the heat exchanger, whereas the fluid passages are fabricated to be in close proximity for decreased thermal resistance and a suitable tubular protrusion is provided for an appropriate pipe connection.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “hot” , “inlet” and “cold”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 21, Zaffetti further teaches the cold outlet channeling block (16) includes diagonal outlet paths (38, shown in figure 6, fluidly connecting the outlet 
the hot outlet channeling block (14) includes corresponding diagonal outlet paths (42, shown in figures 3 and 6) that are angled relative to the alternating pathways of the hot spiral fluid pathways (shown in figure 6). It is noted that the alternating rows and columns of the fluid passageways is previously taught in Persson’066, wherein Zaffetti teaches the block having channels to disburse the fluid.
Regarding Claim 26, Zaffetti further teaches a cold fluid outlet manifold (24) configured to receive the first spiral pathway fluid (22) and provide first outlet manifold fluid, including to a cold fluid outlet (shown in figure 6, wherein the fluid is expelled from the heat exchanger); and 
a hot fluid outlet manifold (30) configured to receive the second spiral pathway fluid (28) and provide second outlet manifold fluid, including to a hot fluid outlet (shown in figure 6, wherein the fluid is expelled from the heat exchanger).

Claims 3-4 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Persson’066 (2251066) in view of Rock et al. (US PG Pub. 20170030651) as applied in Claims 1-2, 10, 14-17, 20, 22 and 26 above and in further view of Samsung (Translation of CN 106403694 A1) hereinafter referred to Samsung.
Regarding Claims 3 and 27, Persson’066 fails to disclose wherein the heat exchanger comprises cold inlet route paths or pathways configured to receive the first fluid and provide first inlet route paths or pathways fluid; and the cold fluid inlet manifold 
Samsung teaches wherein the heat exchanger (200; figure 6) comprises cold inlet route paths or pathways (40; figure 1) configured to receive the first fluid and provide first inlet route paths or pathways fluid (pipes 40 are capable of receiving and providing pathways fluid; page 5, paragraph 1); and the cold fluid inlet manifold (10) is configured to receive the first inlet route paths or pathways fluid as the first fluid from the cold inlet route paths or pathways (pipe body 10 is capable of receiving pathways fluid from pipes 40; page 5, paragraph 1 ). In order to attain a compact design which permits a simple installation of the exchanger (Persson; column 3, lines 20-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger comprises cold inlet route paths or pathways configured to receive the first fluid and provide first inlet route paths or pathways fluid; and the cold fluid inlet manifold is configured to receive the first inlet route paths or pathways fluid as the first fluid from the cold inlet route paths or pathways, as taught by Samsung, the motivation being to create high-efficiency heat exchange, environmental protection and compact structure for indoor installation (Samsung; page 3, paragraph 15).         
Regarding Claims 4 and 28, Persson’066 fails to disclose wherein the heat exchanger comprises hot inlet route paths or pathways configured to receive the second fluid and provide second inlet route paths or pathways fluid; and the hot fluid inlet manifold is configured to receive the second inlet route paths or pathways fluid as the second fluid from the hot inlet route paths or pathways. 	

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Persson’066 with the heat exchanger comprises hot inlet route paths or pathways configured to receive the second fluid and provide second inlet route paths or pathways fluid; and the hot fluid inlet manifold is configured to receive the second inlet route paths or pathways fluid as the second fluid from the hot inlet route paths or pathways, as taught by Samsung, the motivation being to create high-efficiency heat exchange, environmental protection and compact structure for indoor installation (Samsung; page 3, paragraph 15) and attain a compact design which permits a simple installation of the exchanger (Persson; column 3, lines 20-25).         

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763